10-2459-ag
         Pukri v. Holder
                                                                                       BIA
                                                                               A095 841 294
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of November, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                RAYMOND J. LOHIER, JR.,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       ______________________________________
13
14       VITOR PUKRI AKA VIKTOR PUKRI,
15                Petitioner,
16                                                              10-2459-ag
17                         v.                                   NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Saul C. Brown, New York, New York.
25
 1   FOR RESPONDENT:         Tony West, Assistant Attorney
 2                           General; Lyle D. Jentzer, Senior
 3                           Litigation Counsel; Glen T. Jaeger,
 4                           Trial Attorney, Office of
 5                           Immigration Litigation, Civil
 6                           Division, United States Department
 7                           of Justice, Washington, D.C.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Vitor Pukri, a native and citizen of

14   Albania, seeks review of a May 24, 2010, decision of the BIA

15   denying his motion to reopen his removal proceedings.    In re

16   Pukri, No. A095 841 294 (B.I.A. May 24, 2010).    We assume

17   the parties’ familiarity with the underlying facts and

18   procedural history of the case.

19       We review the BIA’s denial of a motion to reopen for

20   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

21   (2d Cir. 2006).   In denying Pukri’s motion, the BIA cited

22   his failure to submit an asylum application with his motion

23   as required under 8 C.F.R. § 1003.2(c)(3)(ii).    Pukri fails

24   to challenge this ruling, which is dispositive.    See LNC

25   Invs., Inc. v. Nat’l Westminster Bank, N.J., 308 F.3d 169,

26   176 n.8 (2d Cir. 2002) (“While we no doubt have the power to


                                   2
 1   address an argument despite its abandonment on appeal, we

 2   ordinarily will not do so ‘unless manifest injustice

 3   otherwise would result.’” (quoting Anderson v. Branen, 27

 4   F.3d 29, 30 (2d Cir. 1994))).

 5       Moreover,    “[a] motion to reopen proceedings for the

 6   purpose of submitting an application for relief must be

 7   accompanied by the appropriate application for relief and

 8   all supporting documentation.”      8 C.F.R. § 1003.2(c)(1).

 9   The BIA’s position is that failure to comply with the

10   requirement is a ground for denial of the motion.      Since the

11   plain language of the regulation supports that position, we

12   defer to it.    See Zhen Nan Lin v. Dep’t of Justice, 459 F.3d

13   255, 262 (2d Cir. 2006).   Other circuit courts have reached

14   the same conclusion in published opinions.      See Lin Xing

15   Jiang v. Holder, 639 F.3d 751, 757 (7th Cir. 2011); Romero-

16   Ruiz v. Mukasey, 538 F.3d 1057, 1064 (9th Cir. 2008);

17   Waggoner v. Gonzales, 488 F.3d 632, 638-39 (5th Cir. 2007);

18   Palma-Mazariegos v. Keisler, 504 F.3d 144, 147 (1st Cir.

19   2007).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

                                     3
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7




                                   4